Case 7:18-cr-00736-NSR Document 120 Filed 06/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-against-
No. 18-CR-736-04 (NSR)
FELIPE BARAJAS,
ORDER
Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

On May 22, 2020, Defendant Felipe Barajas (“Defendant”), who is currently housed at the Grady
County Law Enforcement Center, 215 N. 3rd Street, Chickasha, Oklahoma, filed a motion to modify his
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). To help resolve this motion, the Court will conduct an
evidentiary hearing on Wednesday, July 1, 2020 at 10:30 A.M. EST.

The Court expects to hear testimony from medical personnel at Grady Law Enforcement Center.
As such it is hereby ORDERED that Grady County Law Enforcement Center produce its medical
director to appear at the telephonic hearing scheduled for July 1, 2020.

To aid in further developing the medical record for Defendant, who has represented that he has
experienced symptoms associated with COVID-19 and recently tested positive for the disease, it is
further ORDERED that Grady County Law Enforcement Center make arrangements for Defendant to
be examined by (1) an infectious disease specialist, and (2) a pulmonologist. The results of such
examinations shall be produced to the Court on or before July 1, 2020.

The Court directs the Government to serve a copy of this order to Grady County Jail and the
Bureau of Prisons.

ens

Dated: June 26, 2020 SO ORDERED: >

 

 

 

 

 

 

White Plains, New York Pa _ a
USDC SDNY | | NELSON S. ROMAN
DOCUMENT United States District Judge
ELECTRONICALLY FILED
|| DOC #: :

 

 

 

 

 

 

DATE FILED:_G(2& Ww

 

 
